DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind et al US 20160212586 in view of Kawaguchi et al US 20200004996.
As to claims 1, 8, 15, Ziskind teaches a method comprising: monitoring a motion sensor of an asset tracking device located at an asset to determine whether the asset has entered into a travelling state (see fig. 2, 72; start motion trigger; paragraph 0035; the asset device 30 may be a mobile device, such as a smartphone, running an asset device application 35 to provide the functionality described herein. In an embodiment, the asset device application may include a start motion trigger 72 and a stop motion trigger 74 to carry out the functionality described herein. The asset device 30 may include wireless communication subsystem 120 to communicate with the tracking server 40 and the user device 50. The asset device 30 may further include a positioning sensor 112 to detect the current location 25 of the asset device 30, the positioning sensor 112 may include a GPS unit and/or may include functionality for cellular triangulation, Wi-Fi positioning, etc. In some embodiments, the asset device 30 may carry out some or all of the functionality of the tracking server 40. For example, the asset device 30 may include the controller 42, memory 44, database 46, etc., and the controller 42 of the asset device 30 may determine when start motion triggers 72 and stop motion triggers 74 have been met  ); upon determination that the asset has entered into the travelling state, monitoring the motion sensor to determine whether the asset has left the travelling state (see fig. 2, 74; stop motion trigger; paragraph 0035); and upon determination that the asset has left the travelling state, obtaining a present location of the asset tracking device and transmitting the present location to a remote server (see fig. 1, 40; tracking server, paragraph 0032, 0033; A moving asset 20, such as a child, may carry an asset device 30. The asset device 30 may be in communication with a tracking server 40 over the Internet 80. The tracking server 40 may, in turn, be in communication with a user device 50. The asset device 30 may routinely determine its current location 25 using, for example, GPS positioning, and share the current location 25 with the tracking server 40 for inclusion in a location history 49 stored in the profile 48 for the asset device 30 stored in the database 46). Ziskind fails to teach determining when to obtain a present location of an asset tracking device located at an asset and transmit the present location to a remote server. Kawaguchi teaches determining when to obtain a present location of an asset tracking device located at an asset and transmit the present location to a remote server (see fig. 1, 102; tracking device, 120; server; paragraph 0110; a multi-mode tracking device 102 is an electronic device that is configured to determine its geolocation and to report its geolocation to the backend server system 120 via a communication network. The multi-mode tracking device 102 may be configured to communicate with the server system 120 using long-distance communication (e.g., directly via the communication network (e.g., using a cellular connection)), or using short-distance communication (e.g., through an intermediate device in the tracking system 100 (e.g., the aggregator device 104)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Huang into the system of Ziskind in order to provide an intelligent tracking system and backend server that support tracking system.
As to claims 2, 16, the combination of Ziskind and Kawaguchi teaches wherein monitoring the motion sensor to determine whether the asset has entered into the travelling state comprises: monitoring the motion sensor to detect initiation of motion of the asset tracking device (see Ziskind fig. 3B, paragraphs 0041-0043; FIG. 3B illustrates the child 310 leaving the home 320 and heading to school 330. An active geofence 350 is currently in place to detect when the child 310 leaves home 320. As the child 310 moves along the path 320 to school 330, the child's current location 25 may be periodically compared against the active geofence 350); and upon detection of the initiation of motion of the asset tracking device, monitoring the motion sensor for continued motion to determine whether the asset has begun deliberate travel (see fig. 3B, paragraphs 0041-0043; When the child 310 is detected outside the active geofence 350, the start motion trigger 72 may be met. The start motion trigger 72 may be associated with a start motion message 76 that may be communicated to a user device 50. Alternatively, when the start motion trigger 72 is met, the system may execute functionality previously associated with the start motion trigger 72).
As to claims 3, 17, the combination of Ziskind and Kawaguchi teaches wherein monitoring the motion sensor to determine whether the asset has left the travelling state comprises: monitoring the motion sensor for suspension of motion of the asset tracking device (see Ziskind fig. 3B, paragraphs 0044-0045; a stop motion trigger 72 may be met when an asset 20 has stayed within a candidate geofence 380 for a predetermined candidacy period 382. The tracking system 10 may use a continuous test method that periodically generates a candidate geofence 380 encompassing the current location 25 of the asset device 30) and upon detection of suspension of motion of the asset tracking device, monitoring the motion sensor for continued lack of motion to determine whether the asset has ceased deliberate travel (see fig. 3B, paragraphs 0044, 0045; The tracking system 10 may then monitor the location of the asset device 30 for a candidacy period 382. If the asset device 30 does not exit the candidate geofence 380 at any time during the candidacy period, the tracking system 10 may determine the stop motion trigger 72 is met).
As to claims 5, 19, the combination of Ziskind and Kawaguchi teaches determination that the asset has entered into the travelling state, transmitting an indication of a travel beginning location of the asset tracking device to the remote server (see Ziskind fig. 2, paragraph 0035; In an embodiment, the asset device application may include a start motion trigger 72 and a stop motion trigger 74 to carry out the functionality described herein. The asset device 30 may include wireless communication subsystem 120 to communicate with the tracking server 40 and the user device 50. The asset device 30 may further include a positioning sensor 112 to detect the current location 25 of the asset device 30, the positioning sensor 112 may include a GPS unit and/or may include functionality for cellular triangulation, Wi-Fi positioning, etc. In some embodiments, the asset device 30 may carry out some or all of the functionality of the tracking server 40).
As to claims 6, 20, the combination of Ziskind and Kawaguchi teaches periodically transmitting a heartbeat signal to the remote server to indicate that the asset tracking device is active (see Ziskind fig. 3B, paragraph 0041; the child 310 leaving the home 320 and heading to school 330. An active geofence 350 is currently in place to detect when the child 310 leaves home 320. As the child 310 moves along the path 320 to school 330, the child's current location 25 may be periodically compared against the active geofence 350).
As to claims 7, 14, the combination of Ziskind and Kawaguchi teaches wherein the asset is a non-vehicular asset that is couple-able to a vehicle, the vehicle to control travel of the asset (see Ziskind paragraph 0042; the acceleration of the asset device 30, as may be measured by an accelerometer of the positioning sensor 112, may be used to determine that the asset device 30 is moving in a car.).
As to claim 11, the combination of Ziskind and Kawaguchi wherein the motion sensor comprises an accelerometer (see Ziskind paragraph 0042; the acceleration of the asset device 30, as may be measured by an accelerometer of the positioning sensor 112, may be used to determine that the asset device 30 is moving in a car.).
As to claim 12, the combination of Ziskind and Kawaguchi teaches wherein the communication interface comprises a cellular modem (see Ziskind fig. 2, 106; peripheral interface; paragraph 0070; the asset device 30 includes a memory interface 102, controllers 42, such as one or more data processors, image processors and/or central processors, and a peripherals interface 106. The memory interface 102, the one or more controllers 42 and/or the peripherals interface 106 can be separate components or can be integrated in one or more integrated circuits).
As to claim 13, the combination of Ziskind and Kawaguchi wherein the locating device comprises a global navigation satellite system (GNSS) device (see Ziskind paragraph 0077; web browsing instructions 152 to facilitate web browsing-related processes and functions; media processing instructions 154 to facilitate media processing-related processes and functions; GPS/Navigation instructions 156 to facilitate GPS and navigation-related processes and instructions).
2.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind et al US 20160212586  in view of Kawaguchi et al US 20200004996 in  further of Huang et al US 20200412163.
As to claim 9, the combination of Ziskind and Kawaguchi fails to teach an energy storage unit to power the asset tracking device, wherein the energy storage unit comprises a supercapacitor. Huang teaches an energy storage unit to power the asset tracking device, wherein the energy storage unit comprises a supercapacitor (see fig. 1, 110, paragraphs 0052, 0053; A switch 114 is provided and controlled by the power management controller 108 to direct power to one of the super-capacitor 110 and the rechargeable battery 112 when charging these first and second electrical power storage cells 110, 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Huang into the system of Ziskind and Kawaguchi in order to provide a power module is suitable for use in a tracking device.
As to claim 10, the combination of Ziskind, Kawaguchi and Huang teaches an energy harvester to supply energy to the energy storage unit, wherein the energy harvester comprises a solar panel (see Huang fig. 1, 106, paragraph 0050, 0052; 0053; The energy harvester 106 generates electrical power from external (non-electrical) ambient sources, even where the external sources may provide only miniscule amounts of power. The energy harvester 106 may be one or more of a photovoltaic cell, a kinetic energy harvester, a thermo-electric harvester and an ambient radio frequency harvester or other passive energy scavenging device).
Allowable Subject Matter
3.	Claims 4, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 18, further comprising: operating a locating device of the asset tracking device in a low-power operating mode; and operating a communication interface of the asset tracking device in a low- power operating mode; wherein transmitting the present location to the remote server comprises: 52a controller of the asset tracking device determining whether the locating device has access to sufficient power to obtain the present location; upon determination that the asset tracking device has access to sufficient power to obtain the present location, the controller waking the locating device from its low-power operating mode; the locating device obtaining the present location; the controller returning the locating device to its low-power operating mode; the controller determining whether the communication interface has access to sufficient power to transmit the present location to the remote server; upon determination that the communication interface has access to sufficient power to transmit the present location to the remote server, the controller waking the communication interface from its low-power operating mode; the communication interface transmitting the present location as a trip end location to the remote server; and the controller returning the communication interface to its low- power operating mode.
Response to Arguments
4.	Applicant’s arguments, filed 10/11/2022 with respect to the rejection(s) of claim(s) 1-20 under Ziskind et al US 20160212586; Huang et al US 20200412163 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziskind et al US 20160212586, Kawaguchi et al US 20200004996, Huang et al US 20200412163.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649